DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of generating and modifying histogram parameters, which falls under the mental process/ math groupings. The limitations of acquiring, determining, and merging (as per claim 1) under its broadest reasonable interpretation covers performance of the limitation of the mind, except for the recitation of generic computer components such as a processor, which does not preclude the steps of being performed in the mind/ math concepts.  This judicial exception is not integrated into a practical application because the additional element of the processor is recited at a high level of generality and is not more than instructions to apply the judicial exception using the generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. The dependent claims are rejected because they merely recited further details of the abstract idea such as generic data reception and processing as it pertains to the abstract idea of histogram generation and changing parameters of the histogram.  The newly added limitation to claim 1 receiving a data stream is pre-solution activity, wherein receiving data is merely routine data gathering.  The limitation of generating of the histogram is seen as mental activity/ math.  The dependent claims 2-9 and 11 further recite details of the abstract idea, specifically math/ mental steps of manipulation of the data as it pertains to the histogram, and are rejected at least based on their dependency.  Claim 12 is the corresponding system claim and claims 12-19 are corresponding system claims and are rejected for the reasons discussed above.  Claim 20 is a corresponding computer program product claim which is rejected for the reasons discussed above re independent claim 1.
	Appropriate correction is requested.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Lines 2 and 3: Replace “ computer” with – non transitory computer—
Line 3: Replace “comprising” with – when executed by a computer processor perform the steps of—
Delete “program instructions to” at lines 4, 7, 8, 11, and 14.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20150046862) in view of Voss et al. (US 20160098662) and Ausin et al. (US 10157213).
Re claim 1, Hansen teaches acquiring bins based on datapoints, determining a bin closest to a data point and putting the point into a bin wherein a width of the bin after merging is closest to an average width of the first set of bins before merging (abstract+ and FIG. 3+ wherein it would have been obvious to put in the corresponding bin for desired output).  
Hansen is silent to explicitly teaching receiving a data stream of continuously transmitted data points in a cloud computing environment wherein the processor generates a histogram by scanning the points once, but network devices are taught (paragraph [0039]+) and the use of cloud/ streaming to receive data is an obvious expedient for networked computing.
The Examiner notes that a histogram is interpreted as being generated by scanning or processing data points.  Nonetheless, Voss et al. teaches receiving a data stream including forming a histogram and adjusting bin sizes based on the data received (paragraph [0029]+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to hand a stream of data as it arrives, for efficiency.
Hansen/ Voss et al. are silent to a cloud environment.
Ausin et al. teaches a streaming environment for data and histogram generation (abstract+).  A cloud is an obvious expedient for network accessibility of data, as Ausin teaches data from networks is collected and processed including real-time analytics and that the data can be stored or generated data  (col 6, lines 12+).
Prior to the effective filing date it would have been obvious to combine the teachings for accessibility and up to date data.
Re claim 2, step 360 has modifying such as adjust bin size, obviating the limitations.
Re claim 3, FIG. 3 teaches such limitations via the bin determination and aggregation.
Re claim 4, incrementing a height is interpreted as displaying the histogram when the data is provided in a given bin which increase a count.
Re claim 5, incrementing the height of a bin is well known in the art for displaying histogram data. 
Re claims 6-7,  it would have been obvious to determining bins for data and updating the bins as part of determining the data bins and modifying the histogram (FIG. 3+) in order to handle data with a desired output.
Re claims 8-9, FIG. 3+ teaches modifying bins, and it would have been obvious to adjust with width based on a desired output.
Re claim 11, setting bounds is an obvious expedient for modifying bins for a desired output.
Re claims 12-20, the limitations have been discussed above.

 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive re the 101 rejection.  The Examiner notes the Applicant relies on limitations in their argument that are not present in the claims, such as “building, by the one or more processors, a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices”.
Re the 103 rejection, as discussed in the new art above, the Examiner has cited references where the data is streamed and where histograms are generated based on streamed data, and thus teaches the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2876